Title: [Diary entry: 22 December 1787]
From: Washington, George
To: 

 Saturday 22d. Thermometer at 27 in the Morning—27 at Noon And 26 at Night. Wind at No. Et. & the weather varient till abt. Noon when it turned very cold & cloudy. Towards Night it began to Snow & continued to do so whilst I sat up but in the Night it turned to rain. The Snow was not more than 2 Inches deep and is the first time the ground has been whitened with it this Fall or Winter. After our usual breakfasting, Colo. Humphreys, Majr. Washington & myself with Mr. Lear went out with the hounds. Dragged up the Creek to the Gum Spring and then the Woods between Muddy hole, Dogue run & Colo. Masons Quarters, without touching on the trail of a fox. I visited the Plantations (in going out & coming home) except the Neck. At Muddy hole the people were Making the fence they were upon yesterday. At Dogue run cleaning the swamp as yesterday. At French’s cleaning Oats & At the Ferry grubbing a small part of the Swamp that runs into Frenchs Plantation. In the Afternoon Mrs. Stuart and her 4 Children and Mr. George Calvert came here.